Title: From Thomas Jefferson to Madame de Corny, 26 October 1788
From: Jefferson, Thomas
To: Ethis de Corny, Ann Mangeot (Mme Ethis de Corny)



Oct. 26. 1788.

I thank you, my dear Madam, for the charming glass you have sent me. The beauty of the form had struck me at your house, where all is beautiful, and I meant to trouble your maitre d’hotel only, with the commission you have been so friendly as to take on yourself. Coming however from you, it is doubly precious. It shall stand by my own plate every day, and suggest the health I am to drink, and for which I ever pray. I am sorry that at this moment  it is not as good as could be wished. The bearer comes to ask how you do to-day. I hope he will bring me word that your fever and grip have yeilded to the medicine of your physician, and prayers of those who pray for you as sincerely as your friend & humble servt.,

Th: J.

